Citation Nr: 1015316	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  03-20 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Y.N.




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from March 1968 to December 
1971.  The Veteran died on January [redacted], 1997.  The Appellant is 
the Veteran's surviving spouse.            

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.    

The Board decided this matter in May 2005.  In a June 2007 
Order from the U.S. Court of Appeals for Veterans Claims 
(Court), this matter was remanded to the Board for 
consideration of additional authority.  In October 2007, the 
Board remanded this matter for additional inquiry and 
development.  


FINDINGS OF FACT

1.	The Veteran died on January [redacted], 1997.     

2.	The Veteran's death certificate lists arteriosclerotic 
heart disease as the immediate cause of death.     

3.	Depression and hypercholesterolemia are listed on the 
Veteran's death certificate as other significant conditions 
that contributed to death.            

4.	The Veteran was not service connected for a disorder at 
the time of his death.        

5.	The evidence of record does not preponderate against the 
appellant's claim that the Veteran's cause of death related 
to his service.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
appellant's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the appellant with regard to her 
claim here.    

II.  The Claim to Service Connection for Cause of the 
Veteran's Death

The Veteran died on January [redacted], 1997.  The death certificate 
notes arteriosclerotic heart disease as the immediate cause 
of the Veteran's death.  The contributing causes of death are 
listed as depression and hypercholesterolemia.  The Veteran 
was not service connected for any disorders at the time of 
his death.  

The appellant claims entitlement to DIC.  She asserts that 
the Veteran's death was caused by his service.  See 
38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310, 3.312.    

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (a)(2009).  For a service-connected 
disability to constitute the principal (primary) cause of 
death, it must singly or jointly with some other condition be 
the immediate or underlying cause of death or be 
etiologically related thereto.  38 C.F.R. § 3.312 (b)(2009).  
For a service-connected disability to constitute a 
contributory cause of death, it must contribute substantially 
or materially to death, combine to cause death, and aid or 
lend assistance to the production of death.  38 C.F.R. § 
3.312 (c)(2009).  

The appellant's argument in support of her claim is the 
following: the Veteran died of heart disease that developed 
as a result of an acquired psychiatric disorder he incurred 
during wartime service in the Republic of Vietnam.  The 
relevant evidence of record pertaining to her claim consists 
of the statements by the appellant, service treatment 
records, private and VA medical treatment records, the death 
certificate, the Veteran's autopsy report, an opinion from a 
private psychologist, an opinion from a VA psychiatrist, and 
an opinion from a VA cardiologist.  The Board has reviewed 
this evidence, and finds that it does not preponderate 
against the appellant's essential assertions - first, that 
the Veteran incurred a psychiatric disorder during service in 
Vietnam, and second, that that disorder related to the heart 
disease that led to his death.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996) (to deny a claim on its merits, the evidence 
must preponderate against the claim).   

	


        Acquired Psychiatric Disorder 

Although the Veteran was not service connected for an 
acquired psychiatric disorder during his lifetime, the 
evidence indicates that he in fact had an acquired 
psychiatric disorder at the time of his death.  Private 
treatment records in the claims file evidence treatment for 
depression.  A December 2002 letter from the Veteran's 
private physician indicated that she had treated the Veteran 
for depression for a 15 year period.  Lay statements, 
received in July and September 2003 from the Veteran's 
brother, aunt, and friend, attest to the Veteran's troubled 
mental state.  And, pursuant to the Board's remand, an 
assessment of the claims file was conducted by a VA 
psychiatrist, who concluded in a September 2008 opinion of 
record, that the Veteran likely had depression and perhaps 
even post-traumatic stress disorder (PTSD) at the time of his 
death.  Moreover, the evidence does not preponderate against 
the appellant's assertion that an acquired psychiatric 
disorder related to service.  The September 2008 VA 
psychiatrist concluded that the Veteran's disorder was 
incurred in military service.  This opinion is supported by a 
January 2003 report from a private psychologist, who 
concluded that, based upon a review of the evidence of 
record, the Veteran likely had PTSD as a result of his 
service.  

	Heart Disease Related to the Acquired Psychiatric 
Disorder 

As to the issue of whether the Veteran's acquired psychiatric 
disorder related to his heart disease, the Board also finds 
that the evidence does not preponderate against the 
appellant's claim.  See 38 C.F.R. § 3.310.  

The appellant herself states that the Veteran developed heart 
disease due to difficulties associated with his acquired 
psychiatric disorder.  And that secondly, due to this 
disorder, he refused to seek medical care for his heart 
disease.  The Board notes that the appellant is not a medical 
specialist, and is therefore not competent to testify 
regarding medical matters.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  However, as with any other 
layperson, the appellant is competent to establish the 
presence of "observable symptomatology."  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  Indeed, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds 
the appellant's statements that the Veteran's heart disorder 
was caused by a psychiatric disorder to be of limited 
probative value.  She is not a physician, and is therefore 
not competent to testify on such a matter.  However, the 
Board does find the appellant's comments regarding the 
Veteran's refusal to seek medical care for a heart disorder 
to be persuasive, especially in light of the fact that the 
Veteran did not seek treatment for a heart disorder that 
resulted in his death at the age of 48.  The Board notes that 
the absence of evidence of treatment for a heart disorder 
supports the appellant's contention on this point.  

The Board also notes the medical journal articles of record 
submitted by the appellant.  Although these articles are of 
limited probative value due to the fact they do not reference 
the Veteran's particular case, the articles are nevertheless 
evidence in support of the appellant's theory of causation 
here.  See Wallin v. West, 11 Vet.App. 509, 514 (1998) 
(holding that medical treatises can serve as the requisite 
evidence of nexus).  The articles, which postulate that 
symptoms associated with a psychiatric disorder can lead to 
heart disease, are therefore relevant evidence in support of 
the appellant's claim.  

As to the medical nexus evidence of record, the Board has 
closely reviewed the January 2003 private opinion and the 
October 2008 VA opinion.  See Evans v. West, 12 Vet. App. 22, 
30 (1998) (the Board must account for the evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim).  

The January 2003 private examiner, who is noted as a 
psychologist, indicated a review of the claims file.  In his 
report, the examiner reviewed the Veteran's military and 
medical histories, to include private treatment records 
indicating that the Veteran sought help for depression 
several years after discharge from service in 1971.  The 
examiner noted private records dated in 1985 which indicated 
complaints of chest discomfort and shortness of breath.  The 
examiner reviewed comments by the appellant, reviewing the 
Veteran's symptoms of mental illness, and his reluctance to 
seek medical assistance.  The examiner found evidence that 
the Veteran had PTSD.  And most significantly, the examiner 
found the record in support of the appellant's contention 
that the Veteran's struggles with service-incurred mental 
illness contributed to the heart disease that resulted in 
death.  The examiner stated, the "probability is high that 
chronic stress is a contributing factor to his heart 
condition, and resulting in cardiac failure."  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (supporting clinical data 
or other rationale should accompany medical opinion).  

The October 2008 VA opinion was written by a cardiologist.  
This examiner did not indicate a review of the claims file.  
Moreover, the examiner stated, "I have no specific 
psychiatric expertise[.]"  Nevertheless, the examiner stated 
that, "there is evidence that psychiatric abnormalities can 
be associated with coronary artery disease[.]"  But the 
examiner also stated that "psychiatric disorders are not 
considered to be either major or minor risk factors in the 
etiology of atherosclerosis."  Based on this assertion, the 
examiner found it unlikely that the Veteran's psychiatric 
disorder, "directly contributed significantly to the 
development" of the heart disease that caused the Veteran's 
death.  As to whether the psychiatric disorder related 
indirectly to heart disease, the examiner likewise found this 
unlikely.  In support, the examiner reasoned that the 
psychiatric disorder did not adversely affect treatment for 
heart disease because the Veteran was not undergoing 
treatment for heart disease prior to his death.  Again, the 
Veteran had not been diagnosed with a heart disorder prior to 
death.  Also, the examiner noted that an indirect correlation 
was unlikely here because the Veteran was not "taking any 
psychiatric medication with significant potential cardiac 
toxicity at the time of his death."   

The Board has considered these two opinions, and finds each 
persuasive and of probative value.  Each examiner is a 
specialist who supported conclusions reached with detail and 
rationales.  See Bloom, supra.  But the Board finds 
weaknesses with these opinions as well.  The private opinion 
is rendered by a psychologist with no apparent expertise in 
cardiology, while the VA examiner is admittedly not an expert 
in psychiatry.  And the VA examiner does not directly address 
the core contention by the appellant - that the mental 
illness prevented the Veteran from getting the help that, as 
the examiner noted, the Veteran never got.  In sum, neither 
opinion is sufficiently strong enough to outweigh the other.  

Finally, the Board notes perhaps the most powerful evidence 
of record of medical nexus here - the January 1997 death 
certificate itself lists depression as a contributing factor 
in the Veteran's death.  Given this plain statement, the 
split in the medical nexus evidence, and the lay and treatise 
evidence in support of the appellant's claim, the Board 
cannot find that the record preponderates against the 
appellant's claim here.  See Alemany, supra.  Though the 
evidence of record does not clearly demonstrate that the 
Veteran's psychiatric disorder caused his heart disease, a 
reasonable doubt surrounding that issue has nevertheless been 
created in the record.  This is an appropriate case therefore 
in which to grant the claim by invoking VA's doctrine of 
reasonable doubt.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


